Citation Nr: 0415689	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to June 
1999.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a June 2000 rating decision 
rendered by the Reno, Nevada, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which awarded service 
connection for left knee synovitis.  An initial disability 
evaluation of 10 percent was assigned effective from June 2, 
1999.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant that he or she should submit any 
pertinent evidence in his or her possession.

While the veteran was provided with a June 2001 letter 
addressing the provisions of the VCAA in conjunction with 
claims for service connection for carpal tunnel syndrome, low 
back pain, and gestational diabetes, the record does not 
reflect that the RO has provided the appropriate notice under 
the VCAA in response to her claim for a higher initial rating 
for a left knee disability.  On remand, compliance with the 
VCAA and its implementing regulations is needed.  

In addition to the foregoing, the Board is also of the 
opinion that a new VA examination would be probative in 
ascertaining the severity of the veteran's left knee 
disability.  The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

The Board notes that the veteran was afforded a VA 
compensation and pension examination addressing her left knee 
disability in December 1999.  The medical evidence received 
since that examination indicates that she underwent surgery 
on her left knee in August 2001.  Despite, her surgery, she 
complained of instability in her knee alleging that the knee 
would still give on her substantive appeal dated in April 
2002.  VA treatment records dated in April 2003 show that she 
continued to have pain in the knee and wore a small brace.  
The treatment record indicates that an MRI study was ordered; 
however, the report of this study is not associated with the 
claims folder.  In light of the length of time since the 
veteran's VA examination, her subsequent history of knee 
surgery, her subjective complaints of instability, and the 
lack of current objective findings related to her left knee 
disability, the Board is of the opinion that a new VA 
examination would be probative in ascertaining the severity 
of her service-connected left knee disability.  

Also, the Board notes that the VA General Counsel has 
concluded that a claimant who had arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, and that evaluation of knee dysfunction under 
both codes would not amount to pyramiding under 38 C.F.R. § 
4.14.  VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 
(1997).  See also, VAOPGCPREC 09-98 (August 14, 1998); 63 
Fed. Reg. 56704 (1998).  Accordingly, on remand, consider 
should be given to whether separate ratings for arthritis and 
instability are warranted.

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following action:

1.  Send the veteran a letter in response 
to her claim for a higher initial 
disability evaluation for her left knee 
disability that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that she should submit any 
pertinent evidence in her possession.

2.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for her left knee disability 
since April 2003.  After securing the 
necessary release, obtain these records.  
In particular, obtain a copy of the MRI 
study referenced in the April 2003 VA 
outpatient record.  

3.  If any such pertinent evidence is not 
obtained, inform the veteran and her 
representative and request them to 
provide the outstanding evidence.

4.  When all indicated evidentiary 
development has been completed, arrange 
for the veteran to be scheduled for a VA 
joints examination.  The claims file must 
be made available to and be reviewed by 
the examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.

In reporting the results of range of 
motion testing for the left knee, the 
examiner should identify any objective 
evidence of pain and to the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the left 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use or the left knee should also be 
described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

5.  Then, readjudicate the claim for a 
higher initial rating for the veteran's 
service-connected left knee disability to 
include consideration of whether separate 
ratings are warranted for arthritis and 
instability under VAOPGCPREC 23-97 and 
09-98. 

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until she is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


